     Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 1 of 44
                                                                        1




 1                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
 2

 3

 4     UNITED STATES OF AMERICA,              )
                                              )
 5     vs.                                    ) Criminal Action
                                              )
 6     ALEC BURLAKOFF,                        ) No. 16-10343-ADB
                             Defendant        )
 7                                            )
                                              )
 8                                            )

 9

10     BEFORE:   THE HONORABLE ALLISON D. BURROUGHS

11
                                      SENTENCING
12

13

14
                  John Joseph Moakley United States Courthouse
15                              Courtroom No. 17
                                1 Courthouse Way
16                              Boston, MA 02210

17
                                  January 23, 2020
18                                  10:06 a.m.

19

20

21

22

23                             Valerie A. O'Hara
                            Official Court Reporter
24                John Joseph Moakley United States Courthouse
                          1 Courthouse Way, Room 3204
25                              Boston, MA 02210
                           E-mail: vaohara@gmail.com
     Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 2 of 44
                                                                        2




 1     APPEARANCES:

 2     For The United States:

 3          United States Attorney's Office, by FRED M. WYSHAK, JR.,
       ASSISTANT UNITED STATES ATTORNEY, K. NATHANIEL YEAGER,
 4     ASSISTANT UNITED STATES ATTORNEY, and DAVID G. LAZARUS,
       ASSISTANT UNITED STATES ATTORNEY, 1 Courthouse Way, Suite 9200,
 5     Boston, Massachusetts 02110;

 6     For the Defendant:

 7          Donnelly, Conroy & Gelhaar, LLP, by GEORGE W. VIEN, ESQ.,
       and PETER E. GELHAAR, ESQ., 260 Franklin Street, Boston,
 8     Massachusetts 02110.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 3 of 44
                                                                                      3




           1                                   PROCEEDINGS

           2                THE CLERK:    This is Criminal Matter Number 16-10343,

           3     United States vs. Alec Burlakoff.

           4                Will counsel identify themselves for the record.

           5                MR. WYSHAK:   Good morning, your Honor, Fred Wyshak,

           6     Nat Yeager and Dave Lazarus for the United States.

           7                MR. VIEN:    Good morning, your Honor, George Vien and

           8     Peter Gelhaar for Mr. Burlakoff, who is here in the courtroom

           9     with us.

10:06AM   10                THE COURT:    We are here for Mr. Burlakoff's

          11     sentencing.    In preparation of the sentencing, I have read and

          12     received the following:      The pre-sentence report as revised on

          13     January 16th, the defendant's sentencing memorandum dated

          14     12-18, the government's consolidated sentencing memorandum,

          15     which is dated 12-18, and the motion they have filed on behalf

          16     of Mr. Burlakoff.

          17                It's Docket Number 1079, and that is granted, 15

          18     letters on behalf of the defendant, including one from his

          19     doctor, which I thought was particularly amazing as far as

10:07AM   20     these letters go, and all the restitution and forfeiture

          21     material that's been filed by everyone throughout the case.

          22                My understanding is we're going to defer restitution

          23     and forfeiture today?

          24                MR. VIEN:    Yes, your Honor, but we basically have an

          25     agreement on the forfeiture number, but I have to provide some
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 4 of 44
                                                                                           4




           1     documents to the government so they can verify the number, but

           2     I don't expect that to be an issue.

           3               THE COURT:    All right.    So we will enter restitution

           4     and forfeiture on the J & C, forfeiture to encompass the

           5     proceeds, which I'm assuming, Mr. Lazarus, the methodology is

           6     going to be the same as what we've been using?

           7               MR. LAZARUS:    Yes, your Honor.

           8               THE COURT:    I'm sure you all have been keeping abreast

           9     what has been going on here, but it's basically the

10:08AM   10     compensation and the exercise of the shares minus the taxes.

          11     The government, I think, you're going to maintain your

          12     objection on the tax credit for Mr. Burlakoff?

          13               MR. LAZARUS:    Yes, your Honor, all the same

          14     objections, and I'll just incorporate my prior record, if I

          15     may.

          16               THE COURT:    Yes, that's fine.

          17               MR. LAZARUS:    Thank you.

          18               THE COURT:    I'm anticipating that you'll provide my

          19     with two numbers?

10:08AM   20               MR. LAZARUS:    Yes, your Honor.

          21               THE COURT:    I want a finding on the record the number

          22     that I'm going to impose and the number that I would impose if

          23     the government had prevailed on the argument.

          24               MR. LAZARUS:    Yes, your Honor.

          25               THE COURT:    Are you clear on that, Mr. Vien?         I know
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 5 of 44
                                                                                     5




           1     he's heard it a number of times.

           2               MR. VIEN:    I've heard it once or twice, your Honor.

           3     We understand the methodology, and we basically shared our

           4     numbers with the government based on your methodology, so I

           5     don't anticipate a big problem on this.

           6               THE COURT:    Okay.   But you understand they're

           7     maintaining their objection to it?

           8               MR. VIEN:    I understand that.

           9               THE COURT:    Which is why it will be the two numbers.

10:09AM   10               MR. VIEN:    The two numbers, I get it, thank you.

          11               THE COURT:    So when the Court of Appeals gets to your

          12     47th issue, we'll know how they feel on that one.

          13               All right.    Is there anything else I should have

          14     received from probation?

          15               PROBATION OFFICER:     No, your Honor.

          16               THE COURT:    Has anything been withheld from the

          17     report?

          18               PROBATION OFFICER:     No, your Honor.

          19               THE COURT:    How about the government, do I have

10:09AM   20     everything?

          21               MR. WYSHAK:    Yes, your Honor.

          22               THE COURT:    Defense?

          23               MR. VIEN:    Yes, your Honor.

          24               THE COURT:    Okay.   Mr. Vien or Mr. Gelhaar, have you

          25     had an opportunity to review the pre-sentence report?
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 6 of 44
                                                                                         6




           1               MR. VIEN:    We have, your Honor.

           2               THE COURT:    Have you gone over it with your client?

           3               MR. VIEN:    Yes, we have.

           4               THE COURT:    Mr. Burkaloff, have you had enough time to

           5     review the pre-sentence report?

           6               THE DEFENDANT:     Yes, your Honor.

           7               THE COURT:    And have you had enough time to review it

           8     with your counsel?

           9               THE DEFENDANT:     Yes, your Honor.

10:09AM   10               THE COURT:    As has been my practice in this case,

          11     there's many objections to the pre-sentence report, and it is

          12     my intention to resolve the objections that need to be resolved

          13     for the guideline calculation in this case.         I take a note of

          14     all the others, I've read them, I understand them.          It is not

          15     my intention to rule on them unless there is a specific

          16     objection that someone would like ruled on, in which case I'll

          17     rule on it.

          18               The objections that I am going to rule on right now,

          19     the government's objection Number 7, which has to do with

10:10AM   20     whether we start with six points or seven points as the base

          21     offense level, I've adopted probation's rationale on that and

          22     confirmed myself that that guideline does not specifically

          23     reference the offense conduct, so we'll start with the base

          24     offense level of 6.

          25               The government's 10th objection, they're looking for
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 7 of 44
                                                                                         7




           1     two points for the risk of bankruptcy and the reckless

           2     disregard for safety.     I'm not going to impose the bankruptcy

           3     enhancement, but I am going to impose the other one, which is

           4     the reckless disregard for the safety, so that's two points.

           5               The government has an objection Number 11 that I think

           6     is resolved, but it has to do with the maximum fine, which do

           7     we now agree it's $250,000?      It's only one count in this case,

           8     right, so just the 250,000 maximum for a fine?

           9               MR. LAZARUS:    Your Honor, I think we take the position

10:11AM   10     because it was a guilty plea and not a jury verdict,

          11     Southern Union would not apply, and so I think that our

          12     objection because of the guilty plea is that the maximum fine

          13     should be twice the gross gain or loss.

          14               THE COURT:    Okay.   What about the pre-sentence report

          15     in this case still has all the calculations as to the drug

          16     trafficking offense, the CSA?       What is the government's view on

          17     that in terms of the guideline calculation?         I was assuming we

          18     would disregard it consistent with the other cases but what

          19     Mr. Lazarus just said.

10:11AM   20               MR. WYSHAK:    I think out of fairness, we should

          21     disregard those calculations.       I think that I've seen it happen

          22     in other cases where after a jury verdict, defendants were

          23     acquitted, courts would not impose the sentence for the

          24     acquitted conduct on the cooperating witness who came forward

          25     and pled guilty.     I don't really think it affects the
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 8 of 44
                                                                                       8




           1     guidelines to any significant degree.

           2                 THE COURT:    It does affect the guidelines because --

           3                 PROBATION OFFICER:   It does.

           4                 THE COURT:    -- there's two additional points for the

           5     grouping.

           6                 MR. WYSHAK:    Right, but in light of the government's

           7     motion, I think that it's academic.        In calculating the

           8     guidelines, I guess you can add them to the score, the total

           9     offense level, if you think it's appropriate.

10:12AM   10                 THE COURT:    I'm going to let Ms. Golus speak on that.

          11     I was going to not count it because I agree with you that it's

          12     a fairness issue, but given what Mr. Lazarus just said about

          13     the impact of a plea agreement --

          14                 MR. YEAGER:    We would ask the Court without waiving

          15     any concern about the Court's ruling on Rule 29 to waive that

          16     issue with regard to Mr.      Burlakoff, to not count the two

          17     points with respect to Mr. Burlakoff.

          18                 THE COURT:    What about the fine range?

          19                 MR. YEAGER:    I would keep it the same as the other

10:13AM   20     defendants, your Honor.

          21                 THE COURT:    Is that okay with you, Mr. Lazarus?

          22                 MR. LAZARUS:   Of course, your Honor, yes.

          23                 MR. YEAGER:    The point I'm making is, as with

          24     Mr. Babich yesterday, we did not make that objection, and I

          25     don't think we should make the objection with regard to
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 9 of 44
                                                                                       9




           1     Mr. Burlakoff.

           2               THE COURT:    Well, it wasn't part of Mr. Babich's

           3     situation because he pled to the mail wire fraud.

           4               MR. YEAGER:    I think it was with regard to -- well,

           5     I'm sorry, if I'm wrong on that.

           6               THE COURT:    We doubled his fine range because of the

           7     two counts.

           8               MR. YEAGER:    Then I withdraw that, your Honor.       I

           9     apologize, I should have left that with what Mr. Lazarus said,

10:13AM   10     I apologize.

          11               MR. WYSHAK:    So as long as probation is fine with it,

          12     we will waive those two points, your Honor.

          13               THE COURT:    Both points?

          14               MR. WYSHAK:    Yes.

          15               THE COURT:    I think Mr. Lazarus just waived it, and

          16     Mr. Yeager unwaived it.

          17               Ms. Golus, what is your view on this?

          18               PROBATION OFFICER:     No, I mean I left the calculations

          19     in because he did plead to it, so I do have the revised

10:14AM   20     calculation.    I do agree that it has happened in other cases

          21     based on other defendants have had it vacated, so I do have the

          22     math, if you decide not to count the drug group.

          23               THE COURT:    I hope I have the math, too.       I'm going to

          24     go through it, and you can correct me when I get it wrong.

          25               MR. LAZARUS:    Just to be clear, we think you should
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 10 of 44
                                                                                     10




           1     waive the two points and you should use the $250,000 maximum

           2     fine.   I think just as a matter of law, Southern Union would

           3     not apply to Mr. Babich or to Mr. Burlakoff, but we're not

           4     asking you to change your position based on that.

           5                THE COURT:    This is how we come up with these jokes

           6     about how many lawyers it takes to screw in a light bulb,

           7     that's how these jokes get started.

           8                MR. LAZARUS:    Thank you, your Honor.

           9                THE COURT:    Then the defendant's objection 10 has to

10:15AM   10     do with the drug quantities, which I think is now mooted by the

          11     discussion we just had.

          12                MR. VIEN:    I agree with you, your Honor.

          13                THE COURT:    Are there any other objections that anyone

          14     wants ruled on, any specific objections?

          15                MR. WYSHAK:    No, your Honor.

          16                MR. VIEN:    No, your Honor.

          17                THE COURT:    Are you ready, Ms. Golus?

          18                PROBATION OFFICER:     Yes.

          19                THE COURT:    That is based on those rulings, a base

10:15AM   20     offense level of 6 plus 20 points for the dollar loss, 2 points

          21     for more than 10 victims, 2 points for the reckless disregard,

          22     4 points for the role, minus 3 points for acceptance of

          23     responsibility, which gets us to a 31.

          24                PROBATION OFFICER:     Yes, your Honor.

          25                THE COURT:    And the 31, his zero criminal history
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 11 of 44
                                                                                          11




           1     points, which puts him in criminal history category I.            That

           2     results in a guideline range of 108 to 135 months.

           3                PROBATION OFFICER:     Yes.

           4                THE COURT:    Supervised release range of 1 to 3 years,

           5     a fine range of $30,000 to $300,000 under the guidelines, but

           6     we're capping it at 250,000 based on the prior discussion, $100

           7     special assessment, restitution and forfeiture will be ordered

           8     in an amount to be determined.

           9                PROBATION OFFICER:     I agree those are correct, your

10:16AM   10     Honor.

          11                THE COURT:    Government?

          12                MR. WYSHAK:    Yes, your Honor.

          13                THE COURT:    No, I'm just asking if you agree with my

          14     math.

          15                MR. WYSHAK:    Yes.

          16                MR. VIEN:    We agree, your Honor.

          17                THE COURT:    Okay.   Now, I'll hear from Mr. Wyshak.

          18                MR. WYSHAK:    So, your Honor, we're here today

          19     obviously to sentence Mr. Burlakoff, but in connection with the

10:16AM   20     sentencing, the government has made a motion pursuant to

          21     Section 5K1.1.

          22                THE COURT:    Which I granted.

          23                MR. WYSHAK:    Yes, under the Sentencing Guidelines.

          24                So, in support of the government's motion, I'd like to

          25     make a few remarks.      First off, as the Court noted yesterday,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 12 of 44
                                                                                         12




           1     Mr. Burlakoff was the first defendant of this seven to come

           2     forward and plead guilty.       He pled guilty to the charges.     He

           3     didn't negotiate a plea agreement, agreed to cooperate with the

           4     government in return for the government making the motion.

           5                He fully accepted responsibility for his conduct, and,

           6     quite frankly, I believe that he changed the entire complexion

           7     of this case.     I think Mr. Vien will probably argue that if it

           8     weren't for Mr. Burlakoff, there wouldn't be convictions in

           9     this case.    I'm not so sure I agree with that, but I definitely

10:17AM   10     agree that his cooperation markedly changed what happened in

          11     this courtroom and markedly affected the verdicts in this case.

          12                He didn't wait until the last minute.        He began

          13     negotiating with the government at least six months prior to

          14     the trial of this matter.       He went through a series of

          15     proffers, and eventually we arrived at a point where he came

          16     forward and pled guilty.

          17                After the government was satisfied that he was being

          18     truthful and candid, and I also think that he deserves credit

          19     for Mr. Babich coming forward.       I said yesterday that

10:18AM   20     Mr. Babich had engaged in some preliminary discussions with the

          21     government about cooperating, but it wasn't until Mr. Burlakoff

          22     came forward and cooperated that, I think as the Court noted

          23     yesterday, Mr. Babich realized that the handwriting was on the

          24     wall, and he also agreed to cooperate, and I think between the

          25     two of them, their testimony was so compelling that it
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 13 of 44
                                                                                   13




           1     virtually guaranteed guilty verdicts in this case.

           2                I have sat with Mr. Burlakoff for countless hours in

           3     preparing, taking his proffers, preparing him to testify and

           4     subsequent to the verdicts in this case, as we noted in our

           5     motion, he has met with over 11 other prosecutors' offices.       I

           6     think of those 11, 10 of them are other federal districts that

           7     are investigating and prosecuting matters connected to this

           8     particular case.

           9                I believe that in some of those districts, they've

10:19AM   10     obtained guilty pleas from certain defendants, and in the

          11     Southern District, they actually went to trial against one with

          12     doctor and obtained a guilty verdict.

          13                Even though Mr. Burlakoff did not testify, he sat with

          14     the prosecutors in the Southern District for three days

          15     assisting them in preparing their case, so I believe he's

          16     responsible for other results across the country, and I expect

          17     that he will continue to cooperate and perhaps may testify at

          18     trial in other districts.

          19                THE COURT:    Is it your intention to file another

10:20AM   20     motion?

          21                MR. WYSHAK:    Again, your Honor, as we stand here

          22     today, it's not.     I don't believe that I have any basis to file

          23     a Rule 35 at this point, but it could occur.          It is a

          24     possibility that in the future if he provides substantial

          25     assistance in another case, the government may file a Rule 35,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 14 of 44
                                                                                   14




           1     but what I really wanted to say to you is having spent dozens,

           2     if not over 100 hours with Mr. Burlakoff, I have found him to

           3     be incredibly remorseful for the conduct in which he has

           4     engaged.

           5                He has aggressively tried to make amends for that

           6     conduct in terms of trying to be helpful to other prosecutors'

           7     offices, and I know yesterday you were informed that he has

           8     spoken to members of the media, and I also credit him with

           9     essentially admitting what he had done, the scope of his

10:21AM   10     involvement in this conspiracy, and I believe that it is

          11     genuine, that he genuinely wants to let the public know how bad

          12     this was, and he intends to inform the public so that what

          13     happened in this instance should never happen again.

          14                Clearly, the significance of this prosecution can't be

          15     understated.    I think it was national news, certainly probably

          16     one of the most significant prosecutions of a pharmaceutical

          17     company where essentially the entire management of the company

          18     has been prosecuted, and, of course, a most significant

          19     contribution that Mr. Burlakoff made was his ability to provide

10:22AM   20     direct testimony about the involvement of John Capoor, who,

          21     again, as I stated yesterday, we view as the most culpable

          22     party in this case, but not only, unlike Mr. Babich, who didn't

          23     have a lot of information about the people in the field,

          24     Mr. Burlakoff was able to provide direct testimony about all of

          25     the other defendants and their participation in the criminal
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 15 of 44
                                                                                   15




           1     conspiracy, and even though I've heard each one of them come

           2     before the Court and fail to accept responsibility and try to

           3     minimize their conduct, there is no way people participate in a

           4     conspiracy for year after year after year and don't have the

           5     same degree of culpability or level of involvement as

           6     Mr. Burlakoff.

           7                Yes, he was in management, yes, he was in Arizona, he

           8     wasn't out in the field, but I don't think that there's a great

           9     degree of difference in the culpability of some of his managers

10:24AM   10     as for himself, so he provided critical evidence in the

          11     prosecution of the case.      As you know, it's almost impossible,

          12     if not -- it's very difficult, if not impossible, to try a

          13     conspiracy case without having some member of the conspiracy

          14     testify.

          15                It's very difficult to get into the minds of other

          16     people without having somebody who is sitting at the table, and

          17     Mr. Burlakoff provided that kind of insight into what was

          18     happening at corporate headquarters in Arizona as well as what

          19     was happening in the field.

10:24AM   20                I've done a lot of these 5K motions, and at the end of

          21     the day, although Mr. Burlakoff certainly deserves punishment

          22     for his crime, and the government is not here to recommend no

          23     punishment, I think the societal interests of individuals like

          24     Mr. Burlakoff coming forward in this kind of case, a white

          25     collar crime case, where most white collar criminals, as I'm
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 16 of 44
                                                                                            16




           1     sure you know, tend to rationalize their conduct and have a

           2     very hard time with accepting responsibility.

           3                It's very important what he did in this case.            It's

           4     very important what he did in regards to being able to bring us

           5     into the boardroom of Insys Therapeutics, and I believe that

           6     those societal interests in rewarding an individual, like

           7     Mr. Burlakoff, who comes forward to assist the government in

           8     unraveling a case of this significance is a more important

           9     consideration for the Court than the particular issue of his

10:26AM   10     individual punishment.

          11                And I've done this before, and I agree sometimes you

          12     have to hold your nose to do it, and I've done that.              This may

          13     be one of those cases, but I think that the Court must

          14     vindicate the interests of society at large and vindicate the

          15     issues contemplated by Congress in the Sentencing Guidelines to

          16     decide that it's more important to send a message to society at

          17     large, to the defense bar, to other criminals who may be

          18     thinking about cooperating, it's more important to send that

          19     message than it is to punish this individual.

10:27AM   20                And, as I said, we're not recommending a sentence of

          21     no punishment, we're recommending a 20-month sentence in this

          22     case.

          23                As I said, yesterday, you know, although this is an

          24     unusual situation for the government, generally cooperators are

          25     sentenced after the individuals against whom they've testified.
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 17 of 44
                                                                                     17




           1     We don't know what the sentence of John Capoor may be, but in

           2     terms of proportionality, we believe that he deserves a

           3     60 percent reduction from what you may sentence Mr. Capoor to.

           4                That's been the thought process.       I think it was

           5     indicated in our original sentencing recommendations where we

           6     were following the guidelines.       We arrived at our

           7     recommendation for Mr. Burlakoff based upon approximately 60

           8     percent discount, which was approved by our substantial

           9     assistance committee.

10:28AM   10                This was not meant to criticize, but I fear that

          11     yesterday's sentence for Mr. Babich did not send the message

          12     that I think needs to be sent with regards to people who

          13     cooperate with the government, especially in this kind of case,

          14     so I am implore you to sentence the defendant consistent with

          15     the government's recommendation of 20 months.          Thank you.

          16                THE COURT:    Let me just respond to something you said,

          17     Mr. Wyshak.

          18                MR. WYSHAK:    Sure.

          19                THE COURT:    What I wrestle with in terms of messaging,

10:29AM   20     I fully credit everything you say about how important it is to

          21     encourage people to come in and cooperate, and, obviously, it's

          22     a much easier situation when somebody closer to the bottom of

          23     the food chain cooperates and you get to come in here and say

          24     they were less culpable than these other people and they

          25     cooperated.    That's an easy one, right, but in this case, I sat
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 18 of 44
                                                                                   18




           1     through this trial, and I view -- and I agree with you, it was

           2     an important case to bring, and the shock waves that it sent

           3     through the pharmaceutical industry were important and

           4     certainly were worthwhile, but I view Mr. Capoor, Mr. Babich

           5     and Mr. Burlakoff as the three most responsible for the conduct

           6     here, and if you had brought a case only get those three, the

           7     prosecution would have been a success for all the same reasons

           8     that we've already discussed, so you talk about the message of

           9     encouraging cooperation, and I hear that, but I worry about the

10:30AM   10     message that you can be the top of the criminal food chain,

          11     recruit all these people into the organization, maximize your

          12     profits on it, and then turn around and cooperate against those

          13     same people and drop yourself right to the bottom as if all

          14     that conduct hadn't happened, so I know you think I didn't go

          15     low enough on Mr. Babich yesterday, and you may well think the

          16     same thing when we're done today, I don't know, because I

          17     haven't heard from the other side yet, but given where I would

          18     have been on him without the cooperation, and even where I

          19     started before I came out onto the bench yesterday, it was a

10:30AM   20     very substantial decrease.       He would have gotten significantly

          21     more without the cooperation.       I feel that the cooperation was

          22     fully credited, and I don't mean to discourage cooperation, I

          23     don't mean to send a message that cooperation isn't important,

          24     but I do mean to send the message that you can't do the very

          25     worst thing and then erase it by cooperating.
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 19 of 44
                                                                                        19




           1                 MR. WYSHAK:   I understand that, and that's why I say

           2     sometimes you have to hold your nose and credit it, but --

           3                 THE COURT:    I did hold my nose.

           4                 MR. WYSHAK:   Okay.   But I would say that the primary

           5     objective of this prosecution, obviously, was to get to the top

           6     of the pyramid with Mr. Capoor.        I'm not so sure that the

           7     prosecution, Mr. Burlakoff, Mr. Babich and Mr. Capoor would

           8     have gotten us all the way to the top.         Nobody knows that for

           9     sure, but I think that the cooperation of Mr. Burlakoff and

10:31AM   10     Mr. Babich did get us there, and I think it was very important

          11     in this case to get there.

          12                 THE COURT:    When this case started, Mr. Babich and

          13     Mr. Burlakoff were 1 and 2 on the indictment.          They were the

          14     top of the pyramid, and I hear what you say, and I am going to

          15     reward Mr. Burlakoff for his cooperation but perhaps not to the

          16     extent that you've asked.       I don't know that, but, you know,

          17     they were the perpetrators of this conduct.         I mean, it was

          18     them.

          19                 He came in, it took him a long time, he had to be

10:32AM   20     indicted.    He didn't start off with his cooperation very well,

          21     which you haven't referenced today, appropriately so, given

          22     what your role is, but I just wrestle with -- I mean, it is

          23     your job in this proceeding to fully go to bat for the

          24     cooperators, and you've done your usual excellent job on that,

          25     but my job is something different, and that's what I'm sort of
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 20 of 44
                                                                                      20




           1     trying to wrestle with, that my punishment needs -- I'm not on

           2     his team, like you are right now, right, I'm on a different

           3     team.

           4                MR. WYSHAK:    I'm not on his team right now, I'm on the

           5     government's team, and having done these cases for as long as I

           6     have done them, I realize that, as you know, when you were in

           7     the office, I mean, there's a lot of cases we don't bring that

           8     are important and should be brought, but you just can't get

           9     there because the defense bar circles the wagons and nobody

10:33AM   10     cooperates, and that happens in this district.

          11                I'm sure it happens elsewhere in the country, and I

          12     think that at least in this district, it is a very important

          13     message to send, and, you know, obviously, I've done a lot of

          14     organized crime cases.

          15                This is not an organized crime case, but I think some

          16     of the principles are the same that if you really want to deter

          17     this kind of conduct, you have to take out the top, and I'm not

          18     so sure that that would have been the result absent the

          19     cooperation of Mr. Babich and Burlakoff, and I think that is a

10:34AM   20     great benefit to society, and I think that in terms of we

          21     recommended 24 months for Mr. Babich.

          22                I think Mr. Burlakoff deserves a lesser sentence than

          23     Mr. Babich, and I believe that because I believe he was first

          24     in the door.    I believe his testimony was much more compelling

          25     than Mr. Babich's testimony.       He covered a much greater area,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 21 of 44
                                                                                    21




           1     and he was not the CEO, he was in the food chain, in the

           2     pyramid.    He was further down than Mr. Babich, and, again, the

           3     nature and extent of his cooperation subsequent to the verdicts

           4     in this case has been remarkable, and although Mr. Babich has

           5     met with other federal prosecutors, has not been to the degree

           6     that Mr. Burlakoff has, and I think it's really Mr. Burlakoff's

           7     testimony in other cases in other districts or his cooperation

           8     that since he's the one has been out in the field dealing with

           9     doctors and other members of Insys, he has more to offer.

10:35AM   10                Sometimes that's the irony of being central to the

          11     criminal conspiracy is at the end of the day, you have more to

          12     offer, and as a result you get a greater benefit, but I do

          13     recommend the 20 months.      I do recommend a lower sentence than

          14     the Court gave to Mr. Babich.

          15                THE COURT:    Well, he may have done a great societal

          16     good, but that was preceded by a great societal evil.

          17                MR. WYSHAK:    No, no doubt.

          18                THE COURT:    Mr. Vien.

          19                MR. VIEN:    Your Honor, obviously, I'm going to address

10:36AM   20     Mr. Burlakoff's cooperation, and I'll do it without repeating

          21     Mr. Wyshak, but there's another issue that I want to discuss

          22     first under 3553, we're required to talk about the offense and

          23     the history and characteristics of the defendant, so I'd like

          24     to the spend a couple moments before that, and I don't mean to

          25     digress immediately back to cooperation, but Mr. Burlakoff and
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 22 of 44
                                                                                           22




           1     Mr. Babich were Number 2 and 3 on the indictment because the

           2     government, I believe, didn't feel it had sufficient evidence

           3     to charge Mr. Capoor.

           4                When they did, although he was added to the

           5     indictment, they didn't change the order of the defendants, but

           6     clearly Mr. Capoor was at the top.

           7                In addition, I know that the government offered all

           8     the defendants the opportunity to testify on behalf of the

           9     government and cooperate, and had they cooperated to the extent

10:37AM   10     Mr. Burlakoff has cooperated, I believe that the government

          11     would be here recommending much lower sentences for those

          12     people because at least some of them were less culpable.            All

          13     of them were less culpable in one way or the other because the

          14     criminal activity was limited in some way.

          15                Mr. Gurry was in insurance fraud but wasn't out in the

          16     field, so I just don't want to let those things lie before I

          17     circle back to his cooperation, but, first, as far as his

          18     personal characteristics, Mr. Burlakoff grew up in I think what

          19     most of us would consider a middle class home.          He wasn't

10:38AM   20     affluent, but from the outside, it would be easy to see or view

          21     it as a normal American middle class home but was anything but

          22     that.

          23                It was not normal, and it was not healthy, and I don't

          24     want to speak ill of the dead, but the reason it was unhealthy

          25     and the reason it was so horrible was the defendant's older
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 23 of 44
                                                                                   23




           1     brother, who was violent and mentally ill.

           2                And I know Mr. Burlakoff's family is in court, and I

           3     know that you've reviewed the PSR and our sentencing memo very

           4     carefully, so I don't want to go into gruesome detail about the

           5     abuse that Mr. Burlakoff suffered at the hands of his brother

           6     growing up, but I know the other day when you spoke about

           7     Ms. Lee's situation, I know you said it's not about gender in

           8     substance, and I don't have the exact words, and I'm not trying

           9     to put words in your mouth, it's not about gender, it's about

10:39AM   10     the specific characteristics of what happened to Ms. Lee.

          11                And I'm very sympathetic to what brought her here, if

          12     you will, and I respectfully suggest, and I know that's a buzz

          13     word, but I say it, that you should be equally sensitive to

          14     Mr. Burlakoff and what he suffered, and, as you know, that

          15     after all these years of abuse that while Mr. Burlakoff was

          16     working at Insys, his brother killed his brother's wife and

          17     then committed suicide by causing police officers to shoot him

          18     and kill him.

          19                These are very traumatic events for Mr. Burlakoff, and

10:40AM   20     it gives a little bit of window into why he had such impulse

          21     control and has suffered so greatly throughout life, and when

          22     we see him on the witness stand having trouble controlling

          23     himself, and when he's acting so crazily at times and why he

          24     was such a wild boy at Insys, it's not an excuse, but I think

          25     we have to go back to his upbringing and see what happened.
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 24 of 44
                                                                                        24




           1     Arguably, it was middle class, but middle class isn't the end

           2     of the story, and he had a horrific family life.

           3                In addition to that, your Honor, he became quite ill

           4     in high school, as you know, from the PSR without belaboring

           5     the details, and he's not a defendant who comes to the court

           6     and says I suffer from depression and anxiety, and the Court

           7     asks, Well, when did you start?        After I got indicted.      That's

           8     not Mr. Burlakoff.

           9                Mr. Burlakoff has been struggling with his mental

10:41AM   10     state since at least the age of 16 when he was put on

          11     antidepressants and anti-anxiety pills.

          12                So, I think what you're dealing with is not a typical,

          13     greedy, noncompliant pharma rep and supervisor, you're dealing

          14     with a very flawed man who was traumatized early in life in a

          15     way that, thank God, most of us are not, and I respectfully

          16     request that you take that and give that serious consideration,

          17     and I know you will in addition to his cooperation.

          18                I've heard about some of the other sentences, and I've

          19     attended some of them, and you're not going to hear

10:42AM   20     Mr. Burlakoff stand up and say I should have been more vigilant

          21     or I was stuck between a rock and a hard place, and keep in

          22     mind in that regard, if Mr. Capoor wasn't 100 percent

          23     enthusiastic about what Mr. Burlakoff was doing, he or

          24     Mr. Babich could have fired him any time, any time they wanted,

          25     but I've heard you say to other defendants who said, argued
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 25 of 44
                                                                                        25




           1     that they're a good person, and you say, you know, I really

           2     haven't seen it.

           3                Some of them, sure; some of them, no.        Mr. Burlakoff,

           4     we've seen flashes of the person he is.         He went to college,

           5     came out with a counseling degree, went to grad. school and got

           6     a job doing what he was made to do.        He was a high school

           7     counselor, he was a basketball coach, and he touched many

           8     lives, and he did a great job, and we've submitted letters from

           9     some of the children, that he's touched them, and later how he

10:43AM   10     helped them, even the most troubling.

          11                It wasn't about basketball for Mr. Burlakoff, it was

          12     about basketball being a device to educate and help kids, and

          13     he did that, and, frankly, he should have never left.

          14                Life would have been hard economically, but he should

          15     have never left that.      Instead, he jumped into the pharma

          16     industry where his crazy personality was a benefit, where his

          17     lack of impulse control was a benefit, with his maniacal work

          18     habits, they were all benefits, and he could find the doctors

          19     who were corrupt or corruptible, and after Insys, what did he

10:43AM   20     do, he went back in to coaching and trying to help people.

          21                So I'm not saying everything Mr. Burlakoff did in his

          22     life was motivated by trying to help people.          He wanted to make

          23     money.   He wanted to be a big success.        How much is that tied

          24     to his brother and his relationship with his brother going on,

          25     I don't know, but I suspect a lot of it was, but, in any case,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 26 of 44
                                                                                          26




           1     I want the Court to appreciate, and I know the Court does, that

           2     Mr. Burlakoff is not all about being the person he was at Insys

           3     flying around the country and paying off doctors.

           4                He's done a lot of good in his life, and I think it's

           5     a real tribute to Mr. Burlakoff that his family has stayed with

           6     him.   Not only is he very close with his niece, who lost her

           7     father, Mr. Burlakoff's brother, but he's incredibly close to

           8     his own children, as you've seen from the letter that you read

           9     and were touched and moved by.

10:44AM   10                In addition, she may be a saint, but his wife has

          11     stayed with Mr. Burlakoff.       They have a solid marriage.      It's

          12     amazing to an outsider, but she's stayed loyal to him, his

          13     children have stayed loyal to him, and some way or another,

          14     that's a tribute to Mr. Burlakoff because they know him well

          15     and they see the good in him.

          16                In addition to all that, four of his friends have

          17     flown in to be -- they're in court today to support him.          Some

          18     have written letters, some haven't, but having them come from

          19     as far away as California, and I don't want to name their

10:45AM   20     names, I know there's a lot of press, and I don't want to

          21     embarrass them, but people care about Mr. Burlakoff, and he's

          22     formed relationships, and he's a good person who's done good.

          23     He's done bad, but there is a good side to him, and he has in

          24     addition to his cooperation done good things in his life.

          25                So, anyway, that on its own, your Honor, just like I
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 27 of 44
                                                                                      27




           1     think with Ms. Lee, although she had a horrible life and

           2     upbringing and was a victim in some ways, and her experience

           3     hardened her, it's a different story, but it's not a completely

           4     different story with Mr. Burlakoff, so regardless of his

           5     cooperation, I respectfully request that you consider his

           6     personal history and characteristics and the incredible trauma

           7     he suffered throughout his life in forming and imposing the

           8     correct sentence on him, so it's more than just his

           9     cooperation, which I would hope you will take into account and

10:46AM   10     give Mr. Burlakoff a low sentence.

          11                Regarding his cooperation, Mr. Burlakoff was the

          12     Burlakoff of Insys Pharmaceuticals.        He fired his first set of

          13     lawyers, he went into the government and tried to talk his way

          14     out of it without a lawyer.       Finally, he got a new legal team,

          15     and as Mr. Wyshak said, it's been my impression that he is

          16     sincerely sorry for what he did, and what he did is he

          17     cooperated as soon as it was practical.

          18                What do I mean?    You say he waited a long time.      Yes,

          19     he did wait a long time, but, your Honor, what you did in one

10:47AM   20     of the early hearings in this case, you pointed out to the

          21     government how difficult it would be to try the I think it was

          22     the first superseding indictment and how there were

          23     conspiracies within conspiracies, and it was impossible to even

          24     charge a jury.

          25                It's very difficult, as you, given your history,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 28 of 44
                                                                                        28




           1     understand to have someone walk in and plead guilty to what the

           2     Court believes was a flawed or at least troubling indictment.

           3                The government heeded your words, they fixed the

           4     indictment, I know we go back and forth, and maybe it's not

           5     perfect, but it was a heck of lot better, and it was triable

           6     based on their revisions and the second superseding.

           7                When the second superseding came out, that's when

           8     Mr. Burlakoff came in, so is it his fault for not coming in and

           9     pleading guilty to the earlier indictment?         It's probably my

10:48AM   10     fault more than his fault because as soon as the indictment was

          11     what I'll say fixed, Mr. Burlakoff came in and pled guilty to

          12     it.   He said in part, obviously, he's motivated by the 5K,

          13     obviously, he's motivated by trying to stay out of jail, but he

          14     wanted to make up for what he did, it finally hit him what he

          15     did and his role in what I'll call this evil company, and he

          16     tried to make up for it, and he said I don't want a plea

          17     agreement, I just want to go in and say I did it because that's

          18     what I did, and that's what he did.

          19                He didn't negotiate a different charge, he said I want

10:49AM   20     to plead and get this over with and start cooperating.            As

          21     Mr. Wyshak said, he did cooperate, he cooperated extensively,

          22     and I won't repeat, as much as I want to, I won't repeat

          23     everything that Mr. Wyshak said, but he cooperated first, he's

          24     never parsed words.

          25                His testimony, and I've seen some of the sentencing,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 29 of 44
                                                                                       29




           1     and I think you appropriately put great emphasis on that 8:30

           2     meeting because those were the people that were controlling the

           3     company, and those were the people at the boardroom and the

           4     decision-makers, some of who got very, very rich from their

           5     crimes, and Mr. Burlakoff was the best person to put you at

           6     that 8:30 meeting, and he caused Mr. Babich to negotiate a plea

           7     agreement and a charge and plead guilty, so I don't want to get

           8     into a dispute with Mr. Wyshak about whether or not the

           9     government would have won the case without Mr. Burlakoff, but

10:50AM   10     at least as far as Mr. Capoor, I think we all agree that they

          11     would have had a much, much more difficult trial against

          12     Mr. Capoor had they not had Mr. Burlakoff and Mr. Babich, and

          13     that's very, very important to keep in mind.

          14                I also note that the Court in its post-verdict rulings

          15     and memos relied extensively on Mr. Burlakoff's testimony.        I

          16     know the legal standard is different, but, nonetheless, you

          17     relied on him, just like it appears the jury relied on him and

          18     believed him, and his testimony was dramatic.

          19                You saw it yourself.     He has control issues, but his

10:51AM   20     behavior and the type of person he is was evidence against

          21     Mr. Capoor himself because he's the guy that Mr. Capoor wanted

          22     running around the country and bribing doctors, so when the

          23     jury saw what a maniac he was, they also saw, I get it.

          24                What compliant, honest man would hire Mr. Burlakoff to

          25     work in a highly regulated industry and have one-on-one
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 30 of 44
                                                                                    30




           1     conversations with doctors and be sure he wouldn't cross the

           2     line.   He did what he did, he is who he is, but it is exactly

           3     who Mr. Capoor wanted, and it's exactly what he wanted him to

           4     do.

           5                As Mr. Wyshak pointed out, and that was a point I want

           6     to emphasize without repeating everything Mr. Wyshak said.

           7     It's important.     We always talk about general deterrence, but

           8     we have the opportunity to send a message to other people in

           9     the pharma industry.      We've all seen the history of pharmacy

10:52AM   10     cases in Massachusetts and other districts, they're very

          11     difficult to prove because they're nuanced, and you don't have

          12     an insider like Mr. Burlakoff.

          13                And a low sentence, a very low sentence for

          14     Mr. Burlakoff, given his personal history and his cooperation,

          15     would send a message to those people that they should cooperate

          16     because many times it's easier not to cooperate.

          17                Well, if I'm on the fence and I'm going to go to jail

          18     anyway, but I might go a little bit less if I cooperate, but

          19     then I'm excluded, I lose all my friends, I've lose all my

10:53AM   20     business connections, I have no idea what I'm going to do when

          21     I get out, why don't I just plead guilty or go to trial and

          22     roll the dice.

          23                It's like in the old cases we all did, drug

          24     conspiracies, it's better for the person in the long run, it's

          25     easier not to cooperate so they don't lose their friends,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 31 of 44
                                                                                        31




           1     they're not excluded from their social group, they don't have

           2     to look over their shoulder for the rest of their life, and if

           3     they only have to do a little bit of time, and they're going to

           4     do almost that time anyway, then what's the motivation?

           5                And I think we agree, I think we all agree that it's a

           6     societal good to unearth these cases, and there are many, many

           7     people in the pharma industry right now looking at what happens

           8     with Mr. Burlakoff who cooperated, so all I'm saying is he

           9     should get credit for what he did in this case because he

10:54AM   10     helped convict the evil billionaire, but it's bigger than this

          11     case, and that's I think what Mr. Wyshak said.

          12                It will also make it harder for corrupt billionaires

          13     and other multi-millionaires to insulate themselves from their

          14     own criminal conduct.

          15                If you only are going to deal with one or two people

          16     and you, yourself, aren't going to be out in the field and

          17     you're that corrupt billionaire, then really all you have to

          18     worry about is those two people we have constant contact with,

          19     cooperating, because you've insulated yourself from everyone

10:55AM   20     else, so if we want to bring those people to justice, giving

          21     Mr. Burlakoff a light sentence will increase the chances of

          22     that happening.

          23                But, in any case, I've probably gone on too long.       I

          24     know Mr. Burlakoff wants to address the Court.          I appreciate

          25     the government's 5K.      I think you should go even lower based on
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 32 of 44
                                                                                          32




           1     his personal characteristics and based on his really

           2     exceptional cooperation.

           3                In our motion, I say probation.       I don't think that's

           4     crazy.   I think Mr. Burlakoff has been through a lot.            He has a

           5     lot of issues that he has to deal with, obviously.           He has a

           6     9 million civil judgment against him, yet he's done some good

           7     in his life.    He tried to make up for what he did in this case,

           8     and he has a loving and caring family that he wants nothing

           9     more than to get back to them and try to be the man that he was

10:56AM   10     and should have been all the time.

          11                Thank you.    I know Mr. Burlakoff wants to speak.

          12                THE COURT:    Mr. Burlakoff, you can sit or stand, just

          13     make sure there's a microphone near your mouth, please.

          14                THE DEFENDANT:    Your Honor, we are here today because

          15     of what I did.     I committed the crimes.      It was my fault.     I

          16     want to begin by apologizing to the Court, the government, my

          17     family, and the people who were wrongly subscribed substances.

          18     I have let so many people down.        I've embarrassed and

          19     disappointed my wife and children tremendously.          I'm ashamed

10:57AM   20     for all that I did.

          21                I read the letters that several victims submitted to

          22     the government, and I am so sorry to have had a role in their

          23     addiction.    To an extent, I can try and empathize with their

          24     pain, fear and torment.      I saw my older brother spiralling out

          25     of control because of his own struggles with addiction and
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 33 of 44
                                                                                       33




           1     struggled with addiction throughout his whole life.

           2                Drugs made him aggressive and violent.        My parents and

           3     I walked on eggshells.      We lived in constant fear of his next

           4     explosion.    We lived modestly together in a house, though it

           5     was never a real home.

           6                I always desperately wanted to be a big success, and

           7     the loss of my brother and his wife focused me more than ever

           8     on doing just that, no matter how.        I didn't think about who at

           9     Insys were hurting or how unethical what we were doing was.

10:58AM   10     The only thing I thought about was how could I best keep up

          11     with the fast and furious pace necessary to get ahead.

          12                I vowed I would work obsessively in the hopes of

          13     receiving the praise, accolades and money I was desperately

          14     seeking.    I would once again find a way to fill the emptiness

          15     that seemed to always be a part of my life.         That was wrong.   I

          16     see that now.     Getting indicted was a shock, and I initially

          17     thought I could talk my way out of it and deny what I and

          18     others at Insys had done.

          19                I finally came to my senses and realized the only way

10:59AM   20     to move forward was to go to the government and finally tell

          21     them the truth and plead guilty to what I did.

          22                I didn't negotiate or ask for a deal.        I wanted to

          23     plead to try to make up for what Insys and I did by

          24     cooperating.    I did my best to cooperate fully and testify

          25     truthfully.    I told the truth no matter what, when or who asked
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 34 of 44
                                                                                      34




           1     me.

           2                 My emotions sometimes got the best of me in court, but

           3     I did try my best.       I keep trying to make up for what I did.    A

           4     forgiving man for my past employment history has given me a

           5     second chance working for his company, and I'm doing my best to

           6     prove I'm worthy of the opportunity he's giving me.

           7                 I'm trying to be what I should have been my entire

           8     life, an ethical, humble and law-abiding man.          Besides working

           9     a full-time job, I'm working with a team that creates

11:01AM   10     educational content for people facing time in prison.

          11     Administrators in state and federal prisons across the country

          12     use these courses to teach and inspire people.

          13                 Through these courses, I proactively reveal my own

          14     personal story.     I share the ways that introspection helped me

          15     understand just how important the acceptance of responsibility

          16     truly is.

          17                 I conclude every interaction I have with the greatest

          18     emphasis being that once I truly came to terms with what I did,

          19     then and only then was I able to even begin the healing

11:02AM   20     process.

          21                 In closing, I ask that you please give me the chance

          22     to get back with my family, get to work, and be the person I

          23     should have been all along.       You'll never see me again, your

          24     Honor.   Respectfully, Alec Burlakoff.       Thank you.

          25                 THE COURT:    All right.   Another difficult Insys
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 35 of 44
                                                                                        35




           1     sentencing.    None of these have been easy.       I appreciate your

           2     words, Mr. Burlakoff and some of the letters, I mentioned this

           3     before, but particularly the letters from your children were

           4     very powerful, and I sit here, and I can't help but think of

           5     you as a Dr. Jekyll and Mr. Hyde.        You know, you've done some

           6     good things in your life, and I think you and I'll say

           7     Mr. Rowan are the two that not only did good things in your

           8     life for your own family and people you knew but went beyond

           9     that circle to do good things for other people as well.

11:03AM   10                When I look at -- I can't help but look at relative

          11     culpability in this case, and I do put you and Mr. Babich and

          12     Mr. Capoor right at the top of the food chain on that, and I

          13     know what the government is used to is cooperators getting the

          14     lower sentences of anybody else, but in this case, I just view

          15     your relative culpability as so serious that it's hard for me

          16     to do that.

          17                I don't mean to minimize the value of your

          18     cooperation, but just given the role that you played in that,

          19     it's hard for me to get below what I've done for everyone else,

11:04AM   20     although I agree with the government that that's generally the

          21     way these things should go.

          22                The fact that it hasn't gone to date that way in this

          23     case is not a reflexion of sentencing order because I thought

          24     about these things before I come out here, it's just my

          25     assessment as fair as I can be trying to measure the value of
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 36 of 44
                                                                                   36




           1     the cooperation, which was significant in your case, with the

           2     harm done, which was also significant in this case.

           3                Anyway, my job here is to figure out a reasonable

           4     sentence for Mr. Burlakoff.       I must consider and I have

           5     considered the advisory guideline sentencing range, the nature

           6     and circumstances of the offense, his personal and criminal

           7     history and characteristics, the need for the sentence to

           8     reflect the seriousness of the offense, promote respect for the

           9     law, provide just punishment, adequate deterrence, by which I

11:04AM   10     mean general and specific, to avoid unwanted sentencing

          11     disparities, I have also considered as well both the government

          12     and Mr. Vien have asked the balance of the 18 U.S.C., 3553(a)

          13     factors.

          14                At the end of the day, Mr. Burlakoff, I suspect that

          15     I'm going to give you a longer sentence than you want or what

          16     the government wants, but that being said, I still see you as a

          17     young man, and I have confidence that I won't see you again.      I

          18     hope I won't see you again.

          19                You're going to be on supervised release for three

11:05AM   20     years really so that probation can monitor your financial

          21     obligations, so if you do, to put it colloquially screw up, you

          22     and I will end up back in this courtroom together, and I take

          23     you at your word that that won't happen.

          24                It's funny because you talk about the lure of money,

          25     and I do think that this was an offense of greed, but when I
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 37 of 44
                                                                                        37




           1     think about you, I think more about you loving the energy and

           2     the pace and all of that being sort of as important as the

           3     money, and I hope you get that under control because I think

           4     that what you have been able to accomplish with kids as a coach

           5     and as a teacher, as Mr. Vien said, was really where you should

           6     have been and where you should have stayed, and, you know,

           7     there's other people in this case that their skills, I don't

           8     know what they're going to do next.        I think that they're

           9     bright, talented people, and I hope they figure out something

11:06AM   10     to do, but I think in some ways you have a clearer path maybe

          11     not so financially lucrative but hopefully more satisfying.

          12                I fully credit the fact that you were the first one to

          13     cooperate.    I fully credit that you were the one that probably

          14     at the very least sealed the deal with Mr. Babich.           I don't

          15     know if he would have come in anyway, but I think your

          16     cooperating probably pushed him to that.

          17                You're the one that's going to have to live with the

          18     fact that some of these other people got swept into this

          19     because you recruited them into the organization.          In some

11:07AM   20     ways, that's a reflexion of the good and the bad of

          21     Alec Burlakoff, right, you're trying to help your friends by

          22     bringing them in, and, on the other hand, what you did was

          23     bring them into a situation that ended up being harmful to

          24     them.

          25                When Mr. Wyshak and others from the government,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 38 of 44
                                                                                          38




           1     Mr. Yeager have talked about the importance of what you and

           2     Mr. Babich did in this case, I honestly don't know how this

           3     case would have gone without the two of them cooperating.          I

           4     was never really sure how the government visioned it would be

           5     proven without the two of them testifying.

           6                So they may think they could have done it without you.

           7     I'm not really sure they could have, so I fully credit that,

           8     but, again, I come back to the relative culpability, and I just

           9     can't see my way down to a probationary sentence or even as

11:08AM   10     long a sentence as the government has asked for, so you are

          11     going to be incarcerated for, I'm accepting the government's

          12     representation that they think you should get less time than

          13     Mr. Babich.

          14                I'm not 100 percent sure that I agree with that, but

          15     the societal good and the importance for them to have some

          16     credibility with people that come in and cooperate, I'm also

          17     trying to recognize, so although I can make a pretty good

          18     argument for giving more to you than Mr. Babich, I'm going to

          19     accept the government's calculus on this by virtue of the fact

11:08AM   20     that they were closer to it than I was and by the fact that I

          21     think your cooperation was critically important to be able to

          22     convict these other people, so you are going to prison.           Your

          23     family will weather the storm.

          24                I know that you, of all people, will find a way to do

          25     some good while you are in prison, both for yourself and for
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 39 of 44
                                                                                             39




           1     the other people there, and you'll come out and you'll have a

           2     lot of time left to do all the things that it is you want to

           3     do, and I hope that you will embrace that opportunity.

           4                So, pursuant to the Sentencing Reform Act of 1984 and

           5     having considered the sentencing factors enumerated at

           6     18 U.S.C., 3553(a) it's the judgment of the Court that the

           7     defendant, Alec Burlakoff, is hereby committed to the custody

           8     of the Bureau of Prisons to be imprisoned for a term of 26

           9     months.

11:09AM   10                The Court makes a judicial recommendation that the

          11     defendant participate in substance abuse treatment.           Well, does

          12     anyone feel he needs the substance abuse treatment?           I'm sorry.

          13                PROBATION OFFICER:     He actually requested it.

          14                THE COURT:    Oh, he did request it, that's right.          I

          15     will make a judicial recommendation he participate in substance

          16     abuse treatment while in Bureau of Prisons' custody.              I'm not

          17     sure that he'll be there long enough for the RDAP program, but

          18     if he qualifies, I recommend RDAP.        Mr. Burlakoff, the RDAP

          19     program, if you qualify, gives you a chance to work time off of

11:10AM   20     your prison sentence and get out, I think, up to a full year

          21     earlier for that.

          22                Upon release from imprisonment, you'll be placed on

          23     supervised release for a term of three years.          Again, it's not

          24     because I feel your behavior needs to be monitored but because

          25     I want some supervision over the financial obligations.
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 40 of 44
                                                                                       40




           1                Within 72 hours of release from the custody of the

           2     Bureau of Prisons, you shall report in person to the district

           3     to where you're released.       They'll be a restitution order,

           4     there will be a forfeiture order.        The forfeiture order will

           5     represent the proceeds of your offense minus the taxes.           We'll

           6     enter that later.     I'm not going to impose a fine because I

           7     don't think the defendant has the financial ability to pay the

           8     fine and the restitution.

           9                While you're under supervised release, you must comply

11:10AM   10     with the following terms and conditions:         You can't commit

          11     another crime; you can't unlawfully possess a controlled

          12     substance; you can't unlawfully use a controlled substance.

          13     You'll submit to one drug test within 15 days of release from

          14     imprisonment and at least two periodic drug tests thereafter,

          15     not to exceed 104 tests per year, but I will leave that wholly

          16     within the discretion of probation, so if they feel you need

          17     drug testing, you'll get it, but if they don't think you need

          18     it, you won't.

          19                You will cooperate in the collection of a DNA sample

11:11AM   20     as directed by the probation officer and comply with any other

          21     standard conditions that are adopted by the Court.

          22                Special conditions, you must participate in substance

          23     abuse counseling as directed by the probation office, which,

          24     again, can include that same testing, not to exceed 104 drug

          25     tests per year.
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 41 of 44
                                                                                       41




           1                What about an alcohol restriction?        Does anybody think

           2     that is necessary?

           3                MR. VIEN:    I don't think that's his problem.

           4                PROBATION OFFICER:     Policy requires us to either

           5     recommend no alcohol or this limited condition, when we're

           6     recommending substance abuse treatment of any kind.

           7                THE COURT:    All right.    I think that prohibiting

           8     someone from drinking just sets them up for failure, so what

           9     I'm going to do is prohibit public intoxication, as defined by

11:12AM   10     Massachusetts law, which is a .10 blood alcohol level.

          11                You'll have to pay the balance of any fine or

          12     restitution according to a Court-ordered repayment schedule.

          13     You can't incur new credit card charges without the approval of

          14     probation while your financial obligations remain outstanding.

          15                You'll have to give probation any requested financial

          16     information, and they'll be allowed to share that with the

          17     financial litigation unit of the U.S. Attorney's Office, and if

          18     you can afford it, you'll need to contribute to the costs of

          19     evaluation, treatment and programming.         If you can't afford it,

11:12AM   20     it will be provided anyway.

          21                So there's one other condition that's apparently been

          22     requested by the U.S. Probation Office for the District of

          23     Florida, which I view to be completely unnecessary.           Do I need

          24     to impose that?

          25                PROBATION OFFICER:     You don't need to impose that,
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 42 of 44
                                                                                        42




           1     your Honor.

           2                THE COURT:    I'm not going to impose it.      I don't think

           3     it's necessary.     Special assessment of $100.       You have some

           4     limited rights to appeal, if you want.         I'm sure your lawyers

           5     will handle that for you.       I'm going to allow him to

           6     self-surrender.     We're going to give him a self-surrender date

           7     in six weeks.

           8                If he hasn't been designated within the six weeks and

           9     you want to ask for an extension of that time, please go ahead

11:13AM   10     and do so, and I will approve it.

          11                Do you want to be housed near your family,

          12     Mr. Burlakoff?

          13                MR. VIEN:    Yes, your Honor.    I know you don't have a

          14     lot of confidence in the judicial recommendations, but we would

          15     respectfully recommend that you make one, and it appears to me

          16     that FCI-Miami, which contains a camp, would be an appropriate

          17     recommendation, and I understand Bureau of Prisons has to do a

          18     security evaluation and may not agree that he's appropriate for

          19     a camp or low security institution, but assuming they agree, I

11:13AM   20     would respectfully request a judicial recommendation of

          21     FCI-Miami at the satellite camp.

          22                THE COURT:    All right.    I'm going to make a judicial

          23     recommendation that he be housed as close to his family as

          24     possible with a specific recommendation for FCI-Miami, the

          25     portion of that facility commensurate with a security
               Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 43 of 44
                                                                                         43




           1     designation by B.O.P., and if he is deemed appropriate for a

           2     camp, then I recommend FCI-Miami, the satellite camp facility.

           3     Is that adequate?

           4                MR. VIEN:    Thank you, your Honor.     Yes.

           5                THE COURT:    Anything else from probation?

           6                PROBATION OFFICER:     No, just the self-surrender date,

           7     which I'm guessing is going to be March 6th.

           8                THE CLERK:    March 5th, I think.

           9                THE COURT:    Anything else from the government?

11:14AM   10                MR. WYSHAK:    No, your Honor.

          11                MR. VIEN:    Nothing from the defense, your Honor.

          12                THE COURT:    A self-surrender date of March 5th.      You

          13     can ask to have that extended if he's not designated.

          14     Mr. Burlakoff, I know this is not what you hoped for today, and

          15     I really don't mean to minimize the value of your cooperation,

          16     it's just the conduct was such that I just don't think in good

          17     conscious given my responsibility to other people, the victims

          18     and society in general that I can go beyond this, but I really

          19     do have confidence in your ability to come through this on the

11:15AM   20     other end and be the person that you can be and sometimes have

          21     been and want to be, so I truly wish you the best of luck.

          22     This sentence gives me no pleasure, but it's an appropriate

          23     sentence as I feel I can fashion.        If there's nothing else, the

          24     case is recessed.

          25
     Case 1:16-cr-10343-ADB Document 1181 Filed 01/27/20 Page 44 of 44
                                                                         44




 1                (Whereupon, the hearing was adjourned at 11:15 a.m.)

 2

 3

 4                              C E R T I F I C A T E

 5

 6     UNITED STATES DISTRICT COURT )

 7     DISTRICT OF MASSACHUSETTS ) ss.

 8     CITY OF BOSTON )

 9

10

11                 I do hereby certify that the foregoing transcript,

12     Pages 1 through 44 inclusive, was recorded by me

13     stenographically at the time and place aforesaid in Criminal

14     Action No. 16-10343-ADB, UNITED STATES of AMERICA vs.

15     ALEC BURLAKOFF and thereafter by me reduced to typewriting and

16     is a true and accurate record of the proceedings.

17                 Dated this January 27, 2020.

18

19                                 s/s Valerie A. O'Hara

20                                 _________________________

21                                  VALERIE A. O'HARA

22                                  OFFICIAL COURT REPORTER

23

24

25
